DETAILED ACTION
This Final Office Action is in response to the application filed on 07/18/2017 and the Amendment & Remark filed on 02/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
	Previous rejection under 35 USC 112 is withdrawn in view of the Amendment filed on 02/10/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, a manufacture and a machine, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A method for use in a device configured to implement an automated media content scheduling system, the device including a memory and a processor programmed to implement the method, the method comprising:
generating a web-based form including a matrix of cells indicating days and times available for scheduling advertisements; 
transmitting the web-based form to a user; 
receiving, at the automated media content scheduling system, user input entered into the web-based form, the user input indicating a proposed lay-down for a plurality of media stations; 
at the automated media content scheduling system, generating one or more gross rating point (GRP) values associated with the proposed lay-down for the plurality of media stations, wherein generating the one or more GRP values includes:
determining estimated GRP values associated with performance of the proposed lay-down for the plurality of media stations;
obtaining audience data associated with the plurality of media stations;
generating weighted audience data;
determining a predicted GRP value of the proposed lay-down for the plurality of media stations based on the actual GRP values; and
automatically populating at least one cell in the web-based form with the predicted GRP value associated with the proposed lay-down.
determining the actual GRP values in real time.
wherein generating the web-based form further includes: generating a web-based form displaying: row headings corresponding to time zones; and column heading corresponding to days of a month.
wherein generating the web-based form further includes: generating a web-based form displaying a column that subtotals a number of spots included in the proposed lay-down for the plurality of media stations per time-zone.
wherein determining the actual GRP values associated with the performance of the proposed lay-down for the plurality of media stations includes applying a first weighting to audience data associated with audience members exposed to an advertisement less than a number of times corresponding to a saturation level; and 4Application No. 15/652,716Docket No. 419-RCS-02-2009 applying a second weighting to audience data associated with audience members exposed to an advertisement less than the number of times corresponding to the saturation level.
wherein the at least one instruction to generate the web-based form further includes: at least one instruction to generate a web-based form displaying a column that subtotals the predicted GRP value of the proposed lay-down for the plurality of media stations per time-zone.
generating the web-based form to include at least one cell allowing the user to input weighting parameters specifying how advertisements included in the proposed lay-down for the plurality of media stations are to be distributed across days of a week and times of the day; receiving, at the automated media content scheduling system, the weighting parameters; and updating the predicted GRP value of the proposed lay-down using the weighting parameters.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers populating a predicted Gross Rating Point value for a proposed lay-down based on user input on an advertising schedule form but for the recitation of generic computer components. That is, other than reciting “web-based”, “automated …system”, “automatically”, “a device configured to”, “a processor programmed to”, “a non-transitory computer readable medium tangibly embodying a program of computer executable instructions” and “executed by the processor”, nothing in the claim elements that precludes the steps from that of a commercial interaction of populating a predicted Gross Rating Point value for a proposed lay-down based on user input on an advertising schedule form. For example, but for the “a device configured to” and the “web-based form” language, “generating a web-based form including a matrix of cells indicating days and times available for scheduling advertisements” in the context of the claimed invention encompasses one or more person manually generating a form including a matrix of cells indicating days and times available for scheduling advertisements; 
but for the “a device configured to” and the “web-based form”  language, “transmitting the web-based form to a user” in the context of the claimed invention encompasses one or more person manually sending the form to a user;
but for the “a device configured to” and the “automated … system” language, “receiving, at the automated media content scheduling system, user input entered into the web-based form, the user input indicating a proposed lay-down for a plurality of media stations” in the context of the claimed invention encompasses one or more person manually receiving, at an entity, user input into the form;
but for the “a device configured to” and the “at the automated … system” language, “at the automated media content scheduling system, generating one or more gross rating point (GRP) values associated with the proposed lay-down for the plurality of media stations, wherein generating the one or more GRP values includes” in the context of the claimed invention encompasses one or more person manually generating one or more GRP values;
but for the “a device configured to”  language, “determining estimated GRP values associated with performance of the proposed lay-down for the plurality of media stations” in the context of the claimed invention encompasses one or more person manually determining estimated GRP values associated with performance of the proposed lay-down for the plurality of media stations;
but for the “a device configured to”  language, “obtaining audience data associated with the plurality of media stations” in the context of the claimed invention encompasses one or more person manually obtaining audience data associated with the plurality of media stations;
but for the “a device configured to”  language, “generating weighted audience data” in the context of the claimed invention encompasses one or more person manually generating weighted audience data;
but for the “a device configured to” language, “determining a predicted GRP value of the proposed lay-down for the plurality of media stations based on the actual GRP values” in the context of the claimed invention encompasses one or more person manually determining a predicted GRP value of the proposed lay-down for the plurality of media stations based on the actual GRP values;
but for the “a device configured to”, the “automatically” and the “web-based form” language, “automatically populating at least one cell in the web-based form with the predicted GRP value associated with the proposed lay-down” in the context of the claimed invention encompasses one or more person manually populating at least one cell in the form with the predicted GRP value associated with the proposed lay-down;
but for the “a device configured to”  language, “determining the actual GRP values in real time” in the context of the claimed invention encompasses one or more person manually determining the actual GRP values in real time;
but for the “a device configured to” and the “web-based form” language, “generating a web-based form displaying: row headings corresponding to time zones; and column heading corresponding to days of a month” in the context of the claimed invention encompasses one or more person manually generating a form displaying: row headings corresponding to time zones; and column heading corresponding to days of a month;
but for the “a device configured to” and the “web-based form” language, “generating a web-based form displaying a column that subtotals a number of spots included in the proposed lay-down for the plurality of media stations per time-zone” in the context of the claimed invention encompasses one or more person manually generating a form displaying: row headings corresponding to time zones; and column heading corresponding to days of a month
but for the “a device configured to” language, “applying a first weighting to audience data associated with audience members exposed to an advertisement less than a number of times corresponding to a saturation level; and 4Application No. 15/652,716Docket No. 419-RCS-02-2009 applying a second weighting to audience data associated with audience members exposed to an advertisement less than the number of times corresponding to the saturation level” in the context of the claimed invention encompasses one or more person manually applying weightings to audience data associated to an advertisement less than a number of times corresponding to a saturation level applying a second weighting to audience data associated with audience members exposed to an advertisement less than the number of times corresponding to the saturation level;
but for the “instruction executed by a processor” and the “web-based form” language, “at least one instruction to generate a web-based form displaying a column that subtotals the predicted GRP value of the proposed lay-down for the plurality of media stations per time-zone” in the context of the claimed invention encompasses one or more person manually generating a form displaying a column that subtotals the predicted GRP value of the proposed lay-down for the plurality of media stations per time-zone;
but for the “a device configured to” and the “web-based form” language, “generating the web-based form to include at least one cell allowing the user to input weighting parameters specifying how advertisements included in the proposed lay-down for the plurality of media stations are to be distributed across days of a week and times of day; receiving, at the automated media content scheduling system, the weighting parameters; and updating the predicted GRP value of the proposed lay-down using the weighting parameters” in the context of the claimed invention encompasses one or more person manually generating the form to include the at least one cell allowing the user to input weighting parameters, receiving the weight parameters and adjusting the proposed lay-down for the plurality of media stations.
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as populating a predicted Gross Rating Point value for a proposed lay-down based on user input on an advertising schedule, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the generating form, transmitting form, receiving input, determining value, obtaining data, generating value, populating cell and adjusting lay-down steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to populate GRP based on user input amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes generating a web-form form (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l,), receiving user input (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and populating cell in a web-based form. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed on 02/10/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the Office used the wrong test for Step 2A, the examiner respectfully disagrees. The applicant appeared to emphasize on the Office’s choice of word of “covers” for identifying the Judicial Exception the claimed invention recites. It should be noted that the verb “cover” is used throughout MPEP 2106. Moreover, the use of “cover” is reasonable to indicate recitation of the cited Judicial Exception in the Claim. It should be noted that the rejection clearly articulated that other than reciting certain generic computing elements, “nothing in the claim elements that precludes the steps from that of a commercial interaction of populating a predicted Gross Rating Point value for a proposed lay-down based on user input on an advertising schedule form”. The examiner finds it intriguing that the applicant ignored the rest of the Step 2A analysis of the rejection and the finding that the claimed invention recites the Judicial Exception of ” populating a predicted Gross Rating Point value for a proposed lay-down based on user input on an advertising schedule form”, but fixated on a choice of word. Thus, the argument is not persuasive.

Regarding the applicant’s argument that the cited Judicial Exception is not included in the enumerated list of judicial exception, the examiner respectfully disagrees. The populating of a predicted GPR value for a proposed lay-down based on user input on an advertising schedule is a commercial interaction between a user who would like to place an advertisement and a party (content scheduler) who offers advertising space for placement. MPEP 2106.04 (a) explicitly identified commercial interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) to be under the enumerated groupings of certain methods of organizing human activity. Thus, the applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698